Citation Nr: 0306923	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision that denied an increased 
(compensable) rating for bilateral hearing loss, and denied 
service connection for a back disorder.  In April 2003, the 
Board granted the veteran's motion to have his case advanced 
on the Board's docket.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level II hearing in the right ear and Level II hearing in the 
left ear.

2.  The veteran's current back disorder (including lumbar 
spine degenerative disc disease, spinal stenosis, and 
osteoporosis with compression fractures) began many years 
after service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2002).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1943 
to February 1946, including service with an armored division 
in Europe during World War II.  His service records note his 
military occupational specialty as "Administrative NCO."  
He was awarded, among other citations, a Distinguished Unit 
Badge.  The veteran's service medical records show no back 
disorder, and his February 1946 service separation 
examination noted that there were no neurological or 
musculoskelatal defects.  The examination noted his complaint 
of ringing in his left ear since April 1945.  

In January 1951, the veteran filed an application seeking 
service connection for arthritis and neuritis of the upper 
part of his body, and a left ear concussion.  (These claims 
were subsequently denied by the RO.)

In January 1951, two lay statements were received from fellow 
soldiers who had served with the veteran.  They indicated 
that the veteran was exposed to noise from artillery fire 
under combat conditions.  Similar statements were received 
from these two individuals in April 1951.

A January 1951 statement from J.A. Hines, M.D., notes that 
the veteran had been treated for complaints of loss of 
sensation and intercostal pain of the thoracic spine area.  
The report noted that this information was given from memory.  
A subsequent March 1951 statement from Dr. Hines indicated 
that he had first treated the veteran in June 1946 for 
intercostal neuritis involving both side chest walls.  Dr. 
Hines noted that subsequent treatment for this condition 
produced only slight improvement.  

In May 1951, VA examinations were conducted.  The veteran's 
complaints included hearing loss since April 1945 while in 
Germany.  He also reported sharp pains in his chest, 
shoulders, and the upper back.  X-rays of the chest, 
shoulders, and dorsal spine were normal.  The VA doctor who 
performed the physical examination noted the veteran's 
complaints of aching in both shoulders and upper dorsal 
spine, but indicated that he could find no abnormal 
musculoskelatal findings.  On psychiatric examination, the 
veteran was diagnosed as having an asthenic reaction with 
anxiety, manifested by various symptoms including chest pain.

In an August 1951 letter, with an attached audiogram, W. 
Roberts, M.D., indicated that the veteran had bilateral 
hearing loss and tinnitus, and it was opined that such were 
related to his service noise exposure.  

A Board decision in August 1952 granted service connection 
for tinnitus, and the RO subsequently rated this condition 
noncompensable. In October 1987, the RO granted service 
connection and a noncompensable rating for bilateral hearing 
loss. In June 1988, the RO increased the tinnitus rating to 
10 percent.

In October 2001, the veteran filed a claim seeking an 
increased rating for his bilateral hearing loss.  He also 
claimed service connection for a back disorder.

In October 2001, a statement was received from M. Morgan, 
M.D.   He reported the veteran's diagnoses included 
compression fracture.

A December 2001 medical report noted the veteran underwent a 
bone density evaluation, utilizing heel findings to estimate 
overall bone density in his body.  It was noted the bone 
mineral density of his heel indicated that he had 
osteoporosis, which increased the risk for bone fractures.  
The report explains that all people have loss of bone density 
as they get older, although if the loss becomes so severe it 
is called osteoporosis and increases the risk for fractures.  
The report discusses monitoring and treatment of the problem.

In February 2002, a VA examination of the spine was 
conducted.  The claims folder was reviewed by the examiner.  
The veteran said he believed he injured his back in service 
but did not remember when or how.  He indicated he next had a 
problem with his back in the 1960s when he had a two-level 
discectomy.  Thereafter, he related, he next had a problem 
with his back in January 1985 when he fell, landed on his 
buttocks, and sustained several compression fractures.  He 
currently complained of low back pain with radiculopathy to 
the right lower extremity.  The examiner noted that an X-ray 
examination of the lumbar spine in 2001 revealed six lumbar 
vertebrae with slight right scoliosis at L2-L3, compression 
fractures of L1, L2, and L3 with marked narrowing of the L5-
L6 disc space, and the endplates of L4 and L5 were also 
collapsed.  An MRI examination in January 2002 revealed 
significant spinal stenosis and degenerative disc disease 
throughout the lumbar spine.  The current VA examination 
concluded with impressions of degenerative disc disease, 
lumbar spine; compression fractures, L1, L2, and L3, healed; 
fracture of endplates, L4 and L5, healed; and spinal 
stenosis, lumbar area, multilevel.  The VA examiner opined 
that the veteran's spinal stenosis is more likely than not 
the result of the veteran's age-related degenerative disc 
disease with multiple compression fractures.  He also 
indicated that it is unlikely that the veteran's reported 
service injury is the cause of his spinal stenosis, which is 
the primary cause of his pain.  

In February 2002, a VA audiological examination was 
conducted.  Pure decibel thresholds, at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz, were: 25, 
40, 65, and 85 (average of 54) for the right ear; and 20, 35, 
80, and 90 (average of 56) for the left ear.  Speech 
recognition ability was 90 percent in the right ear and of 90 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss The veteran also reported 
tinnitus.  A March 2002 VA ear examination also diagnosed 
hearing loss and tinnitus.

In June 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Act of 2000.  

In a June 2002 statement, the veteran said he injured his 
back while stationed at Fort Cambell, Kentucky during 1943-
1944.  He said he had symptoms of numbness in his lower 
extremities while marching, but did not seek treatment for 
this condition.  The veteran indicated that he underwent a 
two-level discectomy during the 1960s, and also suffered 
compression fractures in the lumbar spine from a fall in 
January 1986.  

In June 2002, medical treatment records, dated from 2001 to 
2002, from M. Morgan, M.D., were received.  These note 
treatment for a variety of conditions.  A new patient 
examination report, dated in January 2001, noted the 
veteran's complaints of chronic low back pain with possibly 
some vertebral fractures.  X-ray examination of the lumbar 
spine in January 2001 noted an impression of pronounced 
osteopenia with several compression deformities and very mild 
degenerative changes.  A June 2001 treatment report noted an 
impression of chronic degenerative arthritis.  An October 
2001 treatment report noted an impression of osteoporosis and 
chronic arthritis.  An April 2002 treatment report noted that 
the veteran's main complaint of chronic pain in the back and 
legs. 

In July 2002, medical treatment records, dated from 1997 to 
2000, from C. Collins, M.D., were received.  These note 
treatment for a variety of conditions.  It was noted the 
veteran had osteoporosis with compression fractures of 
vertebrae of the lumbar spine.  Past history also included a 
lumbar laminectomy in the 1960s.

In September 2002, medical treatment records, dated in 2001, 
from P. Azordegan, M.D., were received.  An April 2001 
treatment report noted the veteran's complaints of back and 
right leg pain.  The veteran reported that he had years of 
back pain but most significant since 1968.  The report 
indicated that X-rays showed diffuse changes throughout the 
spine including osteopenia.  

In October 2002, the veteran submitted a copy of his June 
2002 statement regarding injuring his back but not receiving 
treatment while at Fort Cambell, Kentucky during service, 
etc.  In a November 2002 statement, the veteran indicated 
that he could not recall exactly when, where, or how he 
injured his back, but that he could state that it first 
happened during combat in Europe.



II.  Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
He also claims service connection for a back disorder.  
Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims.  
Pertinent records have been obtained, and the veteran has 
been given VA examinations.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

Regulation, 38 C.F.R. § 4.86, provides an alternative method 
for rating hearing loss when there is an exceptional pattern 
of hearing impairment, as defined by the regulation.  The 
regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The RO has assigned the veteran's service-connected bilateral 
hearing loss a noncompensable rating.

The test results from the veteran's most recent VA 
audiological examination, in 2002 do not meet the 
requirements for rating as an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Rather, hearing 
impairment noted on this examination is to be rated under the 
standard method of 38 C.F.R. § 4.85.  The 2002 VA examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 54 
decibels for the right ear, and this ear had speech 
discrimination of 90 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level II hearing in the right ear.  
At this examination, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 56 
decibels for the left ear, and this ear had speech 
discrimination of 90 percent.  Under Table VI of 38 C.F.R. 
§ 4.85, this translates to Level II hearing in the left ear.  
Entering Table VII of 38 C.F.R. § 4.85, with Level II hearing 
for the right ear and Level II hearing for the left ear, 
results in a noncompensable rating for bilateral hearing loss 
under Diagnostic Code 6100.  Thus, the Board concludes that 
the veteran's service-connected bilateral hearing loss is 
appropriately rated.  

Based on the application of the rating criteria to the 
audiometric evidence in this case, a compensable disability 
rating for bilateral hearing loss may not be granted.
The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Service Connection for a Back Disorder

The veteran is seeking service connection for a back 
disorder.  In a statement filed in June 2002, and reiterated 
elsewhere, he claimed to have injured his back while 
stationed at Fort Cambell, Kentucky during 1943-44.  In a 
November 2002 statement, he alleged he injured his back for 
the first time during combat in Europe, although he did not 
recall exactly when, where, or how his back was injured.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

During his 1943-1946 active duty, the veteran served with an 
armored division in Europe.  It will be assumed that he had 
combat service, and consideration will be given to the 
provisions of 38 U.S.C.A. § 1154.  However, he has not 
provided satisfactory lay or other evidence of a combat 
injury to his back in service.  In this regard, in connection 
with his claim, he initially alleged a non-combat back injury 
at Fort Cambell, Kentucky, and recently he changed his 
allegation to a combat injury, and even as to the alleged 
combat injury, he cannot remember when, where, or how it 
occurred.  Even assuming the veteran has provided 
satisfactory lay proof of a combat injury, there is clear and 
convincing evidence that his current low back condition was 
not incurred in or aggravated by service.

The veteran's 1943-1946 service medical records, including 
the separation examination, show no back disorder.  Medical 
records from 1951 indicate chest and upper back complaints, 
with negative clinical and X-ray findings at a 1951 VA 
physical examination (a psychiatric examination suggested the 
complaints were a manifestation of a nervous condition).  As 
noted by history in recent records, problems with the lower 
back were first treated in the 1960s, and at that time the 
veteran underwent a lumbar laminectomy for a disc problem.  
Also by history, he reportedly fell in 1985 or 1986 and then 
sustained compression fractures of the lumbar spine.  Medical 
records since the 1990s show the veteran's low back problem 
now includes lumbar spine degenerative disc disease, spinal 
stenosis, and osteoporosis with compression fractures.  At 
the 2002 VA examination, the examiner essentially opined that 
the veteran's low back problem was due to age-related 
degeneration and was not related to a claimed service injury.  
There is no contrary medical opinion which might support the 
veteran's claim.

Even assuming that the combat provisions of 38 U.S.C.A. § 
1154 apply to this case, the Board finds there is clear and 
convincing evidence that the veteran's current back disorder 
was not incurred in or aggravated by service.  As the 
evidence is not in equipoise, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For these reasons, service connection 
for a back disorder must be denied.


ORDER

An increased rating for bilateral hearing loss is denied.

Service connection for a back disorder is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

